Citation Nr: 9930803	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  96-30 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis 
as secondary to service-connected coronary artery disease, 
status-post coronary artery bypass grafting, or medications 
necessary for this condition.  

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for 
impotence.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1982.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from an April 1996 rating action of 
the Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection and assigned a noncompensable rating for impotence 
and denied the veteran's claim of secondary service 
connection for ulcerative colitis.  The veteran is also 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) and 38 C.F.R. § 3.350(a) on account of loss of use 
of a creative organ.

The Board remanded the case in December 1998 for additional 
development.  

As the appeal regarding the evaluation of the service-
connected impotence involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

The February 1999 rating decision does not include notation 
of the veteran's service-connected appendectomy scar and 
impotence.  This matter is brought to the attention of the RO 
for action deemed appropriate.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's ulcerative colitis was not caused by a 
service-connected disability, but the service-connected 
disabilities aggravated the ulcerative colitis.  

3.  The veteran has loss of erectile power, but there is no 
evidence of penile deformity at present or at any time since 
service.  


CONCLUSIONS OF LAW

1.  Ulcerative colitis was not proximately due to or the 
result of a service-connected disability, but was aggravated 
by the veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310 (1999).

2.  The criteria for an initial compensable evaluation for 
the service-connected impotence have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991& Supp. 1999); 38 
C.F.R. §§ 3.102, 4.7, 4.20, 4.31, 4.115(b) including 
Diagnostic Code 7522 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background.  Service connection is currently in effect for 
several disabilities, including coronary artery disease, 
status-post coronary artery bypass graft, evaluated as 100 
percent disabling.  The veteran contends that he is presently 
suffering ulcerative colitis either as a direct result of 
that service-connected disorder or as a result of medication 
prescribed for treatment of the service-connected heart 
disability.

Service medical records from the veteran's extensive period 
of military service are negative for complaints or findings 
referable to ulcerative colitis.  The report of a February 
1982 separation examination included normal clinical 
evaluations of all major systems and was silent for any 
significant defect or interval history.  Reports of VA 
examinations conducted in July 1983, June 1990 and November 
1991 are similarly negative for findings or complaints 
pertaining to ulcerative colitis.   

The veteran was diagnosed as having ulcerative colitis in 
December 1995.  The possibility of a connection between that 
condition and the service-connected disorders was first noted 
in the May 1996 report of a VA physician who noted that, 
"[the veteran's] colitis might be ischemic in nature given 
his cardiac history."

When the Board initially reviewed the veteran's appeal in 
December 1998, it was noted that a December 1997 VA 
examination included the opinion that the veteran's currently 
demonstrated ulcerative colitis was not related to the 
service-connected coronary artery disease, but did not 
include any comment on the relationship between the 
ulcerative colitis and medications taken for the veteran's 
service-connected disorders.  The Board remanded the case in 
order to afford the veteran another VA examination, to 
include such an opinion.

The veteran presented to a VA gastrointestinal examination in 
April 1999, at which time his claims folder, including the 
prior Board remand, was reviewed by the examining physician.  
The physician noted the veteran's current medications and his 
present complaints.  Following physical examination and a 
review of recently conducted diagnostic testing, the examiner 
noted that the veteran "does indeed have ulcerative 
colitis," but concluded that there was no causal 
relationship between that condition and either any service-
connected disorder and medication used to treat the veteran's 
service-connected disorders.  The examiner went on to state, 
however, that "one could deduce that since ulcerative 
colitis worsens with any sort of stress, that it would indeed 
worsen in relation to [the veteran's] heart disease...etc."  

Analysis.  The Board finds that the veteran's claim for 
service connection is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board further finds 
that the matter has been adequately developed for the purpose 
of appellate review.  

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  The regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service or in 
the case of a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§§ 3.102, 3.303(d), 3.310 (1999).

In addition to those theories outlined above, when a service-
connected disability aggravates a nonservice-connected 
disability, service connection will be granted for the degree 
(and only the degree) of aggravation of the nonservice-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

The evidence of record documents the onset of ulcerative 
colitis many years after service.  Central to this appeal is 
a determination as to whether there is a relationship between 
that disorder and any service-connected disability or 
medication prescribed for treatment of those conditions.  
Although the evidence includes a statement that the veteran's 
colitis "might" be ischemic in nature given his cardiac 
history, the only definitive opinions are those offered by VA 
examiners in December 1977 and April 1999.  While the earlier 
examination noted no causal relationship between the 
ulcerative colitis and service-connected heart disorder, the 
most recent VA examination noted no causal relationship 
between the ulcerative colitis and any service-connected 
disorder or medication used to treat any service-connected 
disorder.  The Board finds the most recent VA opinion 
persuasive as it was offered after a physical examination and 
complete review of the claims folder as requested by the 
Board.  Thus, the Board concludes that the preponderance of 
the evidence does not support a conclusion that a service-
connected disorder, to include the service-connected heart 
disorder, or medication used to treat any such disorder, 
caused the veteran's ulcerative colitis.  The Board further 
notes, however, that the April 1999 VA examination also 
included the examiner's opinion that the ulcerative colitis 
was likely aggravated by the service-connected heart 
disorder.  Thus, service connection is in order for the 
additional disability resulting from aggravation of the 
ulcerative colitis by the veteran's service-connected 
disabilities or medication used to treat them.  See Allen, 
supra.  

II.  Increased Rating

Background.  The veteran contends that his service-connected 
impotence is more severe than the current rating, assigned 
during the appeal following the initial grant of service 
connection, indicates.  Service connection was granted, and a 
noncompensable rating assigned, for impotence as related to 
medication taken for treatment of the service-connected 
coronary artery disease, effective from April 10, 1996.

The summary report of a May 1996 VA hospitalization for 
treatment of complaints of hematochezia and malaise noted the 
veteran's complaint of impotence and physical examination of 
the penis showed diffuse fibrosis consistent with Peyronie's 
disease.  

The veteran was examined for VA compensation purposes in 
November 1997 at which time he reported complete and total 
erectile dysfunction following heart surgery.  Physical 
examination of the phalanx revealed no palpable plaque and a 
patent meatus.  The examiner noted that the veteran's 
erectile dysfunction was secondary to medications used to 
treat his various medical conditions.

When the Board initially reviewed the veteran's appeal in 
December 1998, it was noted that another medical examination 
was required in order to attempt to reconcile the 
inconsistent findings; i.e., the May 1996 VA hospitalization 
report which noted findings consistent with Peyronie's 
disease and the VA examination report which noted no palpable 
plaque and did not diagnose Peyronie's disease.  

The veteran presented to a VA examination in March 1999 at 
which time his medical history and current course of 
medications was reviewed.  The veteran's chief complaint was 
that of erectile dysfunction.  Physical examination of the 
genitalia revealed that the testes, epididymis, scrotum, 
penis and urethra were normal.  The examiner specifically 
commented that physical examination of the penis did not 
reveal any evidence of Peyronie's disease.  The examiner went 
on to comment on the likely cause of the veteran's erectile 
dysfunction and indicated that the etiology of the condition 
could be further evaluated with ultrasound studies.  

Analysis.  The Board finds that the veteran's claim is 
plausible and capable of substantiation and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 
Vet. App. 218 (1995).  When an appellant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained, and 
that no further assistance is required to comply with 
38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When an unlisted condition is encountered, it may be 
rated under a closely related disorder in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely related.  38 C.F.R. § 4.20.  In addition, where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
is assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

In this case, the medical evidence of record shows that the 
veteran became impotent as a result of medications prescribed 
for treatment of his service-connected heart disorder.  The 
diagnostic code most closely analogous to impotence is for 
penis deformity.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  
Under the provisions of that Code, a 20 percent rating, the 
only evaluation noted, is warranted for deformity of the 
penis with loss of erectile power.  The evidence of record 
shows that the veteran suffers impotence; however, the 
applicable analogous rating criteria provide that loss of 
erectile power must be accompanied by penile deformity.  The 
most recent VA examination noted loss of erectile power, but 
no evidence of deformity of the penis so as to warrant the 
assignment of a 20 percent evaluation.  The Board observes 
that the most recent examination was conducted at the Board's 
request in order to reconcile the inconsistent findings 
regarding Peyronie's disease and included the examiner's 
comment that there was no evidence of Peyronie's disease.  
Accordingly, an opinion regarding whether deformity was 
related to service-connected disability was rendered moot.  
Therefore, a compensable evaluation is not warranted.  

In evaluating the veteran's disability, the Board has 
reviewed the nature of the original disability and considered 
whether the veteran was entitled to a "staged" rating for 
his service-connected disability as prescribed by the United 
States Court of Appeals for Veterans Claims (formerly the 
United States Court of Veterans Appeals).  See Fenderson, 
supra.  Based upon a review of the evidence, specifically the 
two VA examinations, the Board finds that at no time since 
service, has there been evidence of penile deformity due to 
service-connected disability, necessary for a compensable 
evaluation.  The Board has also considered the accredited 
representative's request that this case be forwarded to an 
independent medical expert because the RO did not undertake 
the additional ultrasound studies suggested by the most 
recent VA examination.  The Board finds such a referral 
unnecessary in this case as the suggestion of further studies 
was made in reference to determining the likely etiology of 
the veteran's impotence.  The likely etiology of the 
condition is not in question, rather it is the presence or 
absence of a deformity of the penis.  The most recent VA 
examination found no evidence of such deformity and the 
suggested testing would not address that question.   




ORDER

Service connection is granted for additional disability due 
to ulcerative colitis which was aggravated by the veteran's 
service-connected disabilities.  

An increased (compensable) rating for the service-connected 
impotence is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

